OPINION
RENFRO, Justice.
Suit was brought in a District Court in Tarrant County by Little Moe, Inc., against Municipal Service Company of Texas.
The trial court sustained defendant’s plea of privilege and ordered the case transferred to the 7th Judicial District Court of Smith County.
The plaintiff did not file a brief in this Court, and for that reason plaintiff’s appeal is dismissed. Rules 414 and 415, Texas Rules of Civil Procedure; Moorman & Singleton v. Simmons, 360 S.W.2d 548 (Tex.Civ.App., 1962); Moorman & Singleton v. Simmons, 364 S.W.2d 188 (Tex.Sup., 1963).
Appeal dismissed.